Hottel, J.
This is an appeal from a judgment in appellee’s favor for costs in a suit brought by appellant to recover $952.90, on an account for goods sold and delivered to appellee. Appellee answered the complaint by general denial and also filed a counterclaim or set-off for damages, alleged to have been sustained by it on account of certain alleged defects in the goods so sold and delivered to it. A trial by the court resulted in a finding and judgment in favor of appellee on its *645set-off. The only error assigned is the overruling of appellant’s motion for a new trial.
The judgment was rendered on May 12, 1913, that being the first day of the May term of said court. The record entries show that the motion for new trial was not filed until June 21, 1913, that being the thirty-sixth day of the May term of said court, and more than thirty days after the decision of the court was rendered. Since the amendment of 1913, which became effective April 30, 1913, application for a new trial must be made within thirty days from the time when the verdict or decision is rendered. Acts 1913 p. 848, §587 Burns 1914. This statute has been construed by our Supreme Court since the amendment, supra, and held mandatory as to the time of filing a motion for a new trial. Talbot v. Meyer (1915), 183 Ind. 585, 109 N. E. 841. It follows that no question is presented by the record. The appeal is therefore dismissed.
Note. — Reported in 112 N. E. 392.